Case 1:21-cr-00046-TBM-RPM Document 3 Filed 04/27/21 Page 1 of 2

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

DISTRICT OF MISSISSIPPI +

FILED

 
 
   
    

 

  

 

 

 

  

SOUTHERN DIVISION
APR 27 2021
UNITED STATES OF AMERICA ee EPUTY
v. CRIMINAL NO. 1: 21¢224b-TBM-RPM
GERALD JOSEPH TOOKER 18 U.S.C. § 1001(a)(2)
a/k/a Gerald Joseph Tooker, Jr. 42 U.S.C. § 408(a)(7)(B)
a/k/a Gerald J. Tooker
a/k/a Steven F. Tooker
The Grand Jury charges:
COUNT |

On or about December 3, 2020, in Jackson County, in the Southern Division of the
Southern District of Mississippi, the defendant, GERALD JOSEPH TOOKER a/k/a Gerald
Joseph Tooker, Jr. a/k/a Gerald J. Tooker a/k/a Steven F. Tooker, in a matter within the
jurisdiction of the executive branch of the United States Government, that is a federal law
enforcement officer’s criminal investigation including the writing of, and serving the defendant
with, one or more misdemeanor tickets within the jurisdiction of the Gulf Islands National
Seashore, did knowingly and willfully make a materially false statement to a law enforcement
ranger of the United States National Park Service, for the purpose of concealing the defendant's
true identity, in that the defendant told the officer that his name was S.F.T. and provided
identification information of S.F.T., when in fact, as he knew then, that S.F.T. was not his actual
name, all in violation of Title 18, United States Code, Section 1001(a)(2).

COUNT 2

On or about December 3, 2020, in Jackson County, in the Southern Division of the

Southern District of Mississippi, the defendant, GERALD JOSEPH TOOKER a/k/a Gerald

Joseph Tooker, Jr. a/k/a Gerald J. Tooker a/k/a Steven F. Tooker, for the purpose of
Case 1:21-cr-00046-TBM-RPM Document3 Filed 04/27/21 Page 2 of 2

obtaining for himself, anything of value from any person, or for any other purpose, did, with intent
to deceive, falsely represent a number to be the social security account number assigned by the
Commissioner of Social Security to him, when in fact such number is not the social security
account number assigned by the Commissioner of Social Security to him.

All in violation of Title 42, United States Code, Se¢tion 408(a)(7)(B).

 

Acting Uni A States Attorney

A TRUE BILL:

s/signature redacted
Foreperson of the Grand Jury

This indictment was umd in open court by the foreperson or deputy foreperson of the
Grand Jury on this the alt day of April 2021.

 

 
